In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                 Nos. 06-19-00234-CR,
           06-19-00235-CR & 06-19-00236-CR



         GABRIEL LOGAN OROCIO, Appellant

                            V.

            THE STATE OF TEXAS, Appellee



            On Appeal from the 5th District Court
                     Cass County, Texas
  Trial Court Nos. 2019F00125, 2019F00146 & 2019F00147




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER

            Appellant Gabriel Logan Orocio appeals from his convictions of two counts of aggravated

sexual assault of a child and one count of indecency with a child and the resulting sentences. On

March 23, 2020, Orocio’s court-appointed appellate counsel, John Mark Burgess, filed an Anders 1

brief, and on April 24, 2020, Orocio filed a pro se motion for access to the appellate record for

purposes of preparing a response to his counsel’s Anders brief. Orocio’s motion for access to the

appellate record is granted. Under Kelly v. State, 2 we are required to enter an order specifying the

procedure to be followed to ensure Orocio’s access to the record.

            On April 16, 2020, Burgess advised this Court that he had mailed a complete paper copy

of the appellate record to Orocio. Allowing fifteen days from the date of this order for the record

to be delivered to Orocio and giving him thirty days to prepare his pro se response, we hereby set

June 5, 2020, as the deadline for Orocio to file his pro se response to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT

DATE:               April 20, 2020




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                          2